MR. JUSTICE SHEA,
dissenting:
The statute, Section 41-3-609(1), MCA, is clear, and it is mandatory. A “treatment plan” must be submitted for the defendant in this circumstance, and absent this treatment plan, and a failure to comply with the treatment plan, the defendant’s parental rights could not be terminated.
Here the State has failed to submit any treatment plan, and yet this Court has sanctioned the termination of parental rights. That this Court has the power to ignore this mandatory statute is evidenced by the majority opinion in this case. But whether this Court has the properly consti*391tuted legal authority to ignore mandatory statutes, is yet another question, and one not answered by the majority opinion. The Court’s perceived expediency problem, caused by the nonmandatory 60-year prison sentence, should not be the legal basis for ignoring a mandatory statutory requirement aimed at fortifying parental rights.
Defendant has been victimized by the judiciary. The 60-year sentence imposed, although lawful, was not mandated by statute. The trial court could have given a shorter sentence to defendant. But because the trial court chose, in its infinite discretion, to impose a long sentence, I fail to see how a trial court could then use that discretionary act as the basis for its decision to ignore the statute requiring the State to set up a treatment plan for the defendant. Yet that is precisely what the trial court has done and that is precisely what the majority opinion has approved.
Defendant has been deprived of his parental rights because he did not plea bargain with the State, and now must face the consequences of that failure — a 60-year prison sentence.
By contrast, a codefendant in the criminal case, and the mother of the child involved in this case, secured her chances for a continuing parental relationship by plea bargaining with the State to testify against the defendant. In helping secure the defendant’s conviction, the mother, although she did not receive the precise plea bargain that the State had agreed on (see State v. Wilkinson (Mont. 1984), [208 Mont. 446,] 679 P.2d 767, 41 St.Rep. 465), by the light sentence received, secured her rights to maintain her parental relationship with the child. The mother served only a few months in prison, is now on parole, and the State, of course, submitted a “treatment plan” for the mother which permits her to maintain her parental relationship.
I would reverse the trial court’s decision and hold as Section 41-3-609(1), MCA, requires, that a treatment plan must be provided for the defendant. Neither the District Court nor this Court has the right to deprive defendant of *392his parental rights before a treatment plan has even been submitted and adopted.